Citation Nr: 0618819	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for diabetes mellitus with 
peripheral neuropathy, erectile dysfunction, and diabetic 
retinopathy.

Entitlement to service connection for loss of balance.

Entitlement to service connection for memory loss.

Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962, and from May 1963 to April 1966.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2003 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In his correspondence, the veteran appears to have raised the 
issues of service connection for headaches and hypertension, 
as well as kidney and bone problems.  As no action has been 
taken on these claims, they are referred to the originating 
agency for the appropriate action.


REMAND

The veteran claims that he was subjected to biological 
testing while assigned to Fort Greely, Alaska from November 
1964 to February 1965 as part of Project 112/SHAD (Shipboard 
Hazard and Defense).  He has specified that he participated 
in West Side I, which occurred in January and February 1965.  
He also alleges that he was exposed to Agent Orange while 
assigned to Fort Wainwright and Ft. Greely.  According to the 
veteran, he was also exposed to zinc cadmium sulfide and the 
bacteria bacillus globigii.  He believes that these exposures 
have caused his diabetes mellitus and loss of memory.  The 
veteran also claims that he injured his back while changing 
truck tires in July 1965, and that his loss of balance 
resulted from a tank crash in 1961.  

After this case was forwarded to the Board, the veteran 
submitted a copy of a service record showing that he was 
temporarily ordered to Ft. Greely in November 1964.  Although 
the Compensation and Pension Service has established 
procedures for developing claims bases on participation in 
Project 112/SHAD, the record reflects that the RO has not 
followed those procedures.

Additionally, in correspondence submitted by the veteran, he 
identifies his family doctor and states that he has received 
treatment from him for diabetes and back pain.  As the claims 
folder does not contain records from the veteran's family 
doctor, the originating agency should obtain them.  The 
veteran has also stated that he received treatment at the 
Columbia, South Carolina and Augusta, Georgia VA Medical 
Centers (VAMCs).  While some records from the Augusta VAMC 
are of record, there are no treatment records from the 
Columbia VAMC.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
records in the possession of the VA are deemed to be 
constructively of record, they must be obtained.  Id.  
Therefore, the originating agency should obtain all pertinent 
treatment records from both the Augusta and Columbia VAMCs.

Finally, the Board notes that the veteran has not been 
provided the required notice under the VCAA.  While the 
veteran was sent a notification letter in April 2003, this 
letter is inadequate as it does not provide notice with 
respect to the disability rating and effective date elements 
of his claims, nor does it provide information with respect 
to which portion of the evidence the veteran is to provide 
and which part VA will attempt to obtain on his behalf.  In 
addition, VA did not request that the veteran provide any 
evidence in his possession that pertains to his claim.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by in 
Dingess/Hartman v. Nicholson 19 Vet. App. 
473 (2006), and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  The RO 
or the AMC should obtain a copy of all 
pertinent treatment records, not already 
of record, from the Augusta and Columbia 
VAMCs.  Additionally, the records 
obtained should include those of the 
veteran's family doctor.  If the RO or 
the AMC is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should attempt to 
obtain a copy of the veteran's complete 
service personnel records.  

4.  In accordance with established 
procedures, the RO or the AMC should 
contact the Compensation and Pension 
Service and request verification of the 
veteran's participation in Project 
112/SHAD and of his alleged exposure to 
Agent Orange while assigned to Fort 
Wainwright and Fort Greely, AK.

5.  If necessary, the RO or the AMC 
should prepare a summary of all of the 
veteran's alleged in-service biological 
and chemical exposure.  This summary, 
along with a copy of the veteran's DD 
Form 214 and his pertinent service 
personnel records, should be sent to the 
United States Army and Joint Services 
Records Research Center (JSRRC), King man 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia, 22315-3802.  JSRRC 
should be asked to provide any 
information that might corroborate the 
veteran's alleged exposures.  The RO or 
the AMC should also take any other action 
deemed appropriate to verify the 
veteran's participation in the Project 
112/SHAD tests as well as his alleged 
exposure to Agent Orange.

6.  Then, the veteran should be afforded 
a VA examination to determine the 
etiology of his claimed disabilities, 
unless the evidence already of record is 
sufficient to substantiate the claims.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review.  

Based on the examination results, the 
review of the claims folder and sound 
medical principles, the examiner should 
provide an opinion with respect to each 
currently present disorder as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's active military service, to 
include trauma during service and any 
exposures to toxins during service.  The 
supporting rationale for each opinion 
expressed must also be provided.
 
7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


